Patterson, J. :
The plaintiff sought by this action to restrain the defendants from removing its railway tracks upon Tenth or Amsterdam avenue and from Manhattan street in the . borough of Manhattan in the city of New York. The court at Special Term granted the relief sought as to the tracks on Manhattan street, but denied it and. dismissed the complaint on the merits as to those on Amsterdam avenue. The allegations of the complaint are that the plaintiff is a corporation organized and existing under and by virtue of the laws of the State of New York, and that the defendant Cantor is president of the borough of Manhattan, and the defendant, the City of New York, is a municipal corporation ; tiiat the plaintiff was incorporated on the 20th day of December, 1877, under legislative authority, and that it acquired the rights and franchises which had been granted to certain individuals under an act of the Legislature passed in 1873 (Chap. 825), authorizing the laying of rails and the running of cars thereon for the transportation of passengers in certain streets and avenues of the city of New York, among which were the follówing: “ Commencing at Manhattan street, North river, through and along Manhattan street, with double tracks, to St. Nicholas avenue “ * *; ” also “ from Manhattan street, through, along and upon Tenth (Amsterdam) avenue, as soon as the said avenue is regulated and graded, with double tracks, to Forty-second street; ” that by virtue of the acts of the Legislature referred to, the right was given to construct, operate and use railways upon Manhattan street and Tenth (Amsterdam) avenue and that the plaintiff’s rights, powers, privileges and franchises in that behalf have never been impaired, diminished or in anywise affected by any legislative grant or act or in any other manner; that the plaintiff in January, 1882, commenced the construction of a double-track line of railway *478upon Manhattan street at the North river, running frotti thence to Tenth (Amsterdam) avenue, and thereafter completed the same and has since ■ continuously operated, maintained' and used the same, for the purpose of transportation of passengers, except dur-' ing the- time when the próperty' of the plaintiff was in the hands of a .receiverthat on. or about the 1st of January, 1890, the plaintiff commenced the construction of a double-track line of railway upon Tenth (Amsterdam) avenue running from Manhattan street to Forty-second street on said Tentli (Amsterdam) avenue, and thereafter completed the same, and has since continuously operated, maintained and used the- same, for the transportation of- passengers, except during the time when the property of the plaintiff was in the hands of the receiver ^ that such receiver was appointed in March,. 1901, and entered into possession and remained'in possession and operated the plaintiff’s lines of railway until tire 12th day of A-pril, 1901, when such proceedings were had that Under orders of the court the receiver turned over possession to the plaintiff herein; and the plaintiff has continuously remained in possession and operated the line of railway ever since. It is then , alleged in- the complaint that on or about the 11th of June, 1902, ■ the defendant Cantor, president of the borou'gh of Manhattan, served upon the president of the plaintiff a notice in the following words: “ So many complaints have reached me with reference to the outside or unused horse car ■ tracks on Amsterdam Avenue .between Broadway and Manhattan Street, and on Manhattan Street between Amsterdam Avenue and the Hudson River, and their -continuing there being of no service to the public,, you are, therefore,hereby notified that the said, tracks must be removed without delay from the Avenues so indicated, and upon your failure, within thirty ■ days from the receipt of this notice, to begin and diligently prosecute the said work, this Department will undertake the removal of said tracks; and will charge the expense of the same to your Corn- . pany.” It is then further alleged in the complaint that the defendants Cantor, as president of the borough of Manhattan, and the City, of New York have not the legal right or authority to remove or cause to be removed the tracks mentioned in said letter, nor the x legal right or authority to interfere with,, or cause to he interfered with, thé said tracks mentioned in said letter; that -the'said tracks *479and franchises over the streets and avenues mentioned in said letter are valuable assets of the plaintiff and are in daily operation and use by the plaintiff, and the rights, privileges and franchises over-these streets and avenues have been mortgaged to secure issues of bonds. It is further alleged that during all the time since the construction of the tracks on Amsterdam avenue and Manhattan street, the plaintiff has operated the same in accordance with the requirements of its charter and franchise, and that the carrying out of the ■ threat mentioned in the letter of the president of the borough of Manhattan would be an illegal act and without warrant of law and would prejudice and impair the security of the bondholders secured by the mortgages and diminish and impair the franchise granted to plaintiff and constitute a destruction of property which will be. unwarranted in law. An injunction was prayed for to restrain the defendants and those acting under them from removing or attempting to remove or from interfering with the tracks of the plaintiff on Amsterdam avenue and Manhattan street.
The answer of the defendants contains denials of some of the allegations of the complaint and admissions of others, and then sets up that the plaintiff is maintaining in the streets of New York, more particularly on Amsterdam avenue and on Manhattan street, and. refuses to remove the same, although ordered to do so by the president of the borough of Manhattan, two railroad tracks, which are the property of the plaintiff, “ which have been abandoned by said plaintiff and are not now, and have not for two years or more last past been, used in the operation of the street railroad for the carrying thereon of passengers for compensation, as provided in chapter 825 of the Laws of 1873, to which reference is made by .the plaintiff-in his* complaint; ” that the two' railroad tracks aforesaid subserve no public good, and are a useless and dangerous obstruction to the streets and an unnecessary interference with traffic thereon and a public nuisance; that the defendant Cantor, in the discharge of his duties as president of the borough of Manhattan, is required and - obliged to remove such tracks as obstructions to travel or traffic in the city streets, and as a nuisance to the public.
On the trial of the action at Special Term the court made no finding with respect to the character, condition or situation of the *480plaintiff’s tracks on Amsterdam avenue and-Manhattan street. The findings of fact made are that the plaintiff is a street railroad corporation, existing under the laws of the State of New York; that the defendant Cantor, at the time of the commencement of the action, was president of the borough of Manhattan, and that the defendant the City of New York is a municipal corporation; that the plaintiff, prior to the time of the commencement of the action,, had constructed a street railway in the following streets in the' borough of Manhattan,-viz., on Amsterdam avenue from Forty-second street to Manhattan street, and on Manhattan street from Amsterdam avenue to the North river, and one additional finding, as follows: “ That the plaintiff has not, since April 12, 1901, operated more than one car per day on its tracks in Amsterdam Avenue between'42nd Street and Manhattan Street; that such cars carried no passengers, and that in times of snowfall- the running of said ears was suspended for from two to five days at a time, during which periods the snow and ice were not removed from said tracks.” As a conclusion of law the court found the following : “ That the plaintiff; at the time .of the com- ( mencement of this action, had practically abandoned its tracks on Amsterdam Avenue between 42nd Street and Manhattan Street, and, therefore, comes into court under circumstances which do n.ot entitle it to the protection of a court of equity as to that portion of its tracks.” As a further conclusion of law it was determined that the defendants ha'd not shown any act of the plaintiff which would justify the removal of the tracks on Manhattan street between Amsterdam avenue and the North river, and that the plaintiff was entitled to the relief demanded for such portion of its tracks, and as to such tracks judgment was directed accordingly. The judgment, as before stated, also directs that the complaint be dismissed on the merits as to the tracks on Amsterdam avenue. The plaintiff appeals from so much of the judgment as relates to the tracks upon Amsterdam avenue. ' The defendants have not appealed.
The conclusion of law that the plaintiff is entitled to the relief demanded for the portion of its tracks on Manhattan street amounts to an adjudication that the plaintiff had the right to construct.and operate its railroad on Manhattan street. The authority for the plaintiff to lay tracks and operate its line of railway upon Amsterdam avenue is conferred in the same way and at the same time as *481that given with respect to Manhattan street. We do not consider it, as the case now comes before us, necessary to advert particularly to the original construction of this road on Amsterdam avenue. That the plaintiff had the right to maintain it there lias been determined many times at the Special Term. The cases in which it was so decided are not reported elsewhere than in the New" York Daily Register. They are, Smith v. Forty-second St., etc., R. R. Co. (Daily Reg. Aug. 14, 1884); Allen v. Forty-second St., etc., R. R. Co. (Id. Sept. 9, 1884); New York Cable R. Co. v. Forty-second St., etc., R. R. Co. (13 Daly, 118; affd., Id. 121); Eidlitz v. Forty-second St., etc., R. R. Co. (Daily Reg. Sept. 4, 1885); People ex rel. Forty-second St., etc., R. R. Co. v. Newton (Id. July 6 & Sept. 7, 1888); Society of N. Y. Hospital v. Forty-second St., etc., R. R. Co. (N. Y. L. J. Aug. 11, 1891); Peters v. Forty-second St., etc., R. R. Co. (Id.); Ninth Ave. R. R. Co. v. Forty-second St., etc., R. R. Co. (Daily Reg. Sept. 7, 1888); People v. Gilroy. Nor do we consider it necessary at this time to pass upon the subject of the actual condition of the rails of the plaintiff’s railway on Tenth (Amsterdam) avenue as constituting a nuisance which the plaintiff might be compelled to remove, or, in default of its so doing, which the city might remove under power conferred by law. As said before, the justice at Special Term made no finding upon that subject. The proof introduced by the defendants relating to it is addressed to the proposition that the plaintiff neglected to repair its tracks on Amsterdam avenue and make them conform to the grade established by the city, and that, therefore, a nuisance was created which the city has a right to remove. We do not question the right of the city in a proper case to require such removal, but there is here a controverted question of fact with respect to the establishment of the grade on Tenth (Amsterdam) avenue and the laying of the plaintiff’s tracks on the grade established by the city at the time such tracks were laid. The action of the president of the borough was not taken upon the theory of the existence of a nuisance, and no demand was made that the plaintiff either repair the street or restore it to grade. By the notice served by the president of the borough of Manhattan on the plaintiff, it was required to remove *482without delay its rails fróm Amsterdam avenue and Manhattan street, and what.'induced that; notice was, according to the statement contained therein, that many complaints had reached the borough president'- with respect to the outside or unused horse-car tracks on' the avenue and street, and that their continuance there wa.s of no: service to- the public.'
In the 'manner in which this case comes before us on the' only findings ■ of fact made, and the decision of the court below .being put expressly' on the ground (and no other) that the plaintiff had . abandoned the operation of its road' on Amsterdam avenue, we deem it proper to confine ourselves in the decision of this appeal to the consideration of that subject only. Whatever right the city may have to abate a nuisance, and whatever remedy may be open to it,.are .matters which must be left for future consideration. We . do not feel called upon to decide now anything as to such matters, . as they were not passed upon by the court below, and we are hot satisfied that- u,p'oh this record we can fully and definitely dispose of them.
The finding of the learned trial justice is that the plaintiffyroctically abandoned its tracks on Amsterdam avenue. There is no express finding of an actual abandonment, but we will assume that . it was the intention of the court to find that there was an actual abandonment of the tracks by nonuser. There are two aspects in which this subject may be presented. In the first place an abandonment is claimed by reason of an attempted change of route of the line of the plaintiff’s railway from' Amsterdam avenue to the Boulevard. -The facts in connection with the attempted change appear in the record to be the following : The plaintiff was incorporated under the General Railroad - Act of 1850 (Chap. .140 as amd.). In 1876 an act Was passed amending the General Railroad ■ Act (Laws of 1876, chap. 77),.and by that amendment, which was of- section 23 of the general act, it was provided that the directors of every company formed under the act mightj by a vote" of two-thirds of their whole number, at any time alter or1 change the route or any part of the- route of their road or its termini, or locate- the said route or any part thereof, or its termini, in a county adjoining any county named in the articles of association, on certain conditions- The, plaintiff endeavored to take advantage ofthis pro*483vision of law and procured permission from the common council, of the city of New. York, represented by the board of aldermen, to make the change. It constructed tracks on the Boulevard in 1886 and 1887, but so far as we can ¡ascertain from the record it did not construct them on Amsterdam. avenue until a later date. It had been held that the attempted extension of the - plaintiff’s route under chapter 77 of the Laws of 1876 was illegal and void ( Webb v. Forty-second St., etc., R. R. Co., not reported, but cited in Ninth Ave. R. R. Co., Case, supra), arid it was also held that the construction of the road on the Boulevard did not amount to an abandonment of the plaintiff’s rights on Tenth (Amsterdam) avenue. (People ex rel. Forty-second St., etc., R. R. Co. v. Newton and Ninth Ave. R. R. Co. v. Forty-second St., etc., R. R. Co., supra.) An act was passed by the Legislature (Laws of 1884, chap. 252) which authorized street surface railway corporations to extend their routes under certain terms and conditions, and the plaintiff’s construction of the road on the Boulevard was made after the passage of.that act, and, as the plaintiff claims, under its authority. In the case of Ninth Ave. R. R. Co. v. Forty-second St., etc., R. R. Co. (supra) which . was decided in 1888, the court at Special Term held that there was not an abandonment of the Tenth (Amsterdam) avenue route by reason of any acts 'done by the plaintiff ’ herein under the act of 1884, and we. see no reason for differing with the conclusions of the justice at Special Term in that regard. Under the circumstances we do not construe the action of the directors of the plaintiff as indicating an absolute intention to abandon the Amsterdam avenue-route. That they did not, as matter of fact, abandon 'it (if at all) up to the year 1900 is clear. There was no abandonment in law, and certainly there was none, actually or practically, as matter of fact, until the year 1900 — if then. We are thus led to the consideration of proof in the record as to what was done by the plaintiff with respect to the running of cars on Amsterdam avenue from the time its line was constructed and put in operation on that avenue. There does not seem to be any doubt that the line was in full operation on that avenue until it was placed in the hands of a receiver, which was in March, 1901, and the receivership continued for about a year. It appears in evidence that in *4841901 thirty-five cars a day were run by the plaintiff on its 'tracks on Amsterdam avenue, but for a portion of 1902 there was only "one car operated a day, and in eases off snow storms there were days when no car 'was operated, and that condition continued until the trial of this action, which was on the. 16th day of April, 1903. Those facts are relied upon as evidence of a practical, abandonment of the use' of the plaintiff’s tracks.on Amsterdam avenue, and it is upon, them that the court'below has held that the plaintiff is entitled to no relief in equity in this action as to such tracks.
It appears in the record that the plaintiff undertook at one time to change its motive power to a sub-electric trolley system. , It was interrupted in so doing by the provisions of chapter 371 of the Laws of 1899, which provided that it shall not be lawful to operate upon Amsterdam avenue, between .Seventy-second street and One Hundred and Twenty-fifth street; in the borough of Manhattan, in the city of New York, any street surface railroad upon the road or tracks of any street surface railroad company by any motive power other than horse power, unless the tracks or. rails upon' which said road is or shall be operated are so located in said avenue that they ' shall be at all points at least twenty feet distant from the nearest curb line of said avenue. The plaintiff could not complete its intended change of motive power under that situation, and it ran one car a day over the Amsterdam avenue route, thus" indicating that it was not its intention to abandon the úse of the tracks. That act is indicative of its purpose of maintaining its right. It was not to acquire a right. - It was not a pretext to evade conditions, upon which a franchise was granted, but to show that it intended to retain a right which it already possessed. It is said, however, that the plaintiff was required by the - law to run its cars upon Amsterdam avenue as often as the public convenience demanded, but there is nothing in this record to indicate that the public convenience was in any way affected b'y the action of the plaintiff.■ Not a witness testifies to anything bearing upon the subject. The Ninth avenue system of electric cars is operated on Amsterdam avenue, and there is nothing to show that during the period in which the plaintiff ran but one car a. day on that avenue all the demands of the public were not fully met by ■ the service afforded by the Ninth avenue road. -
*485We think that the proof was inadequate to show an abandonment by the plaintiff of its tracks. The effect of denying it relief is to deprive it of the benefit of its franchise; and very much stronger evidence should be required to effect that object than that which appears now before us, even if the court had power in such an action as this so to deprive it.
We, therefore, conclude that the judgment should be reversed and the cause remitted to the Special Term for a new trial in order that the whole case may be presented upon proper and sufficient findings of fact and conclusions of law, with costs to the appellant to abide the event.
McLaughlin and Laughlin, JJ., concurred; Ingraham, J.,' dissented.


Sic.